ITEMID: 001-83787
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KOVALYOVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Ms Olga Ivanovna Kovalyova, is a Ukrainian national who was born in 1940 and lives in the city of Zaporizhzhya. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Yuriy Zaytsev.
The applicant is a former employee (merchandise expert) of the Mariupol Military Trade Centre (Маріупольський торговий відділ Воєнторгу).
On 27 October 1998 the Khortytsky District Court of Zaporizhzhya (“the District Court”) ordered the Military Trade Department of the Southern Combat Operations Centre situated in Odessa (“the Military Trade Department”; Управління воєнної торгівлі Південного оперативного командування м. Одеса) to pay the applicant UAH 3,584 in salary arrears. The decision became final and binding on 6 November 1998.
On 27 October 1998 the Bailiffs’ Office of the Prymorsky District of Odessa instituted the enforcement proceedings.
The judgment at issue was not enforced in due time because of the lack of debtor’s funds.
During June 1999 – July 2001 the major part of the debt was transferred to the applicant’s bank account.
The judgment of 27 October 1998 was enforced in full on 1 November 2001.
In February 2002 the applicant instituted proceedings against the Military Trade Department seeking to receive compensation for delay in the enforcement of the judgment given in her favour and for loss of value of the initial award.
On 4 June 2002 the District Court found no fault by the respondent and rejected the applicant’s claim.
On 5 September 2002 and 20 March 2003 the Zaporizhzhya Regional Court of Appeal and the Supreme Court, respectively, upheld this decision.
